Citation Nr: 0125436	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder 
on a direct basis and as secondary to service connected 
arteriosclerotic heart disease with hypertension (ASHD) and 
status post coronary artery bypass graft.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by VA 
treatment of ASHD.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

4.  Entitlement to service connection for cervical spine 
disability on a direct basis and as secondary to service 
connected ASHD.

5.  Entitlement to an effective date prior to May 29, 1979 
for the award of individual unemployability due to service 
connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1958 with verified active duty for training (ACDUTRA) from 
August 14 to August 27, 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1982 decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for low back 
disorder.  In January 1999, the Board remanded the issue of 
service connection for low back disorder on a direct basis 
and as secondary to service connected ASHD for the issuance 
of a Statement of the Case (SOC).  The veteran has perfected 
his appeal on this issue.  The St. Petersburg, Florida RO 
currently has jurisdiction over the claim.  As addressed 
below, the Board has listed additional issues on the title 
page for procedural purposes.

The Board notes that, in a reconsideration decision dated in 
January 1999, the Board granted entitlement to TDIU prior to 
July 19, 1988.  Thereafter, in implementing the Board's 
decision, the RO granted an award of TDIU effective to the 
original date of claim received on May 29, 1979.  

The Board notes that, in a rating decision dated in July 
2000, the RO denied as not well grounded claims for service 
connection for hearing loss, asthmatic bronchitis (also 
claimed as pulmonary disorders) as secondary to service 
connected ASHD, a stomach disorder as secondary to service 
connected ASHD, paroxysmal atrial flutter and fibrillation, 
and a transient heart attack.  These claims are referred to 
the RO for appropriate action.  See Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (provides for readjudication of all claims denied as 
not well grounded which became final beginning on July 14, 
1999).


REMAND

The veteran has alleged that he first injured his back while 
on "active duty in the Reserves" in the late 1970's.  His 
allegations are corroborated, in part, by a June 1977 VA 
orthopedic consultation record which notes that he "hurt 
[his] back lifting on reserve duty!"  At that time, an x-ray 
examination revealed minimal osteophytes, and he was given an 
impression of "strain of back."  The evidence of record, 
however, does not address whether the veteran was performing 
ACDUTRA or inactive duty training at the time of his alleged 
injury, see 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(c), nor 
does it contain service medical records (SMR's) covering this 
time period.  The Board must remand this case to allow the RO 
to verify the claimed service in 1977, see 66 Fed. Reg. 
45620, 45621 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(3)), and obtain all available SMR's.  See 
38 U.S.C.A. § 5103A(b) (West Supp. 2001).

On remand, the RO should conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Upon review of the record, the Board has 
identified additional notice and development which should be 
provided to the veteran.  The Board first notes that the RO 
should advise the veteran of his right to submit buddy 
statements in support of his claim that he injured his back 
while performing ACDUTRA or inactive duty training.  The RO 
should also advise him to submit any other medical or other 
information, such as legal documents related to his motor 
vehicle accidents in 1981 and 1983, that may be relevant to 
his claim on appeal. 

The Board next notes that, in a rating decision dated in July 
2000, the RO denied claims for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound, service connection 
for cervical spine disability and entitlement to an effective 
date prior to May 29, 1979 for the award of TDIU.  In a VA 
Form 9 filing received in August 2000, the veteran disagreed 
with the RO's denial of his claim for an earlier effective 
date of compensation as well as his "1114" and "1151" 
claims.  He also argued that he was entitled to service 
connection for cervical spine disability as secondary to 
service connected ASHD.  He previously argued that his 
earlier effective date claim was based upon an informal claim 
pursuant to 38 C.F.R. § 3.157.

The Board is of the opinion that the veteran has timely filed 
a Notice of Disagreement (NOD) with his claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by VA treatment of ASHD, 
entitlement to special monthly compensation, entitlement to 
service connection for cervical spine disability on a direct 
basis and as secondary to service connected ASHD, and 
entitlement an effective date prior to May 29, 1979 for the 
award of TDIU.  38 C.F.R. §§ 20.201, 20.300, 20.302(a) 
(2001).  These issues are remanded to the RO for issuance of 
a Statement of the Case (SOC) in order to afford the veteran 
the opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should advise the veteran to submit 
all medical or other evidence in his 
possession which may be relevant to his claim 
for service connection for low back disorder 
on a direct basis and as secondary to service 
connected ASHD, to include any legal documents 
related to his motor vehicle accidents in 1981 
and 1983.  The RO should also advise him of 
his right to submit buddy statements in 
support of his claim that he injured his back 
while performing ACDUTRA in 1977.

2.  The RO should take the appropriate steps 
to verify the veteran's duty status in the 
summer of 1977, and obtain all available SMR's 
which are not currently associated with the 
claims folder.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

4.  The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for denying his 
claims for (1) entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by VA treatment 
of ASHD; (2) entitlement to special monthly 
compensation based on the need for regular aid 
and attendance or at the housebound rate; (3) 
service connection for cervical spine 
disability on a direct basis and as secondary 
to service connected ASHD; and (4) entitlement 
to an effective date prior to May 29, 1979 for 
the award of TDIU.  The veteran should be 
afforded the opportunity to respond to the 
SOC, and advised of the requirements necessary 
to perfect his appeal.

5.  Thereafter, the RO should readjudicate the 
claim for service connection for low back 
disorder on a direct basis and as secondary to 
service connected ASHD.  If the claim remains 
denied, the RO should provide the veteran and 
his representative a Supplemental Statement of 
the Case (SSOC) and allow an appropriate time 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




